Mr. Justice Van Orsdel
delivered the opinion of the Court:
The only question, therefore, is the jurisdiction of the probate court to entertain this action. Nowhere in the statutes is the probate court vested with authority to compel an executor or administrator to pay a claim against an estate. Under sec. 330 of the Code [31 Stat. at L. 1243, chap. 854], the approval of a claim properly proved relieves the executor or administrator from liability if he elects to pay it; but, by sec. 342 [81 Stat. at *119L. 1244, chap. 854], lie may contest it at law, and, in such action, the approval of the probate court by sec. 343 is deprived of even evidentiary effect. The jurisdiction is the same as to a collector or administrator pendente lite.
It is settled in this District that the probate court is without jurisdiction to compel an executor or administrator to pay a claim asserted against a decedent’s estate. In Townshend v. Brooke, 9 Gill, 90, the court, considering the Maryland act of 1798, which was the law of this District for almost a century, and with but slight modification was carried into our Code, held that the orphans’ court was a tribunal of special and limited jurisdiction, and in respect of the power to enforce the payment of claims, said: “After a careful examination of the acts of assembly, bearing upon the powers and jurisdiction of the orphans’ courts, we can find no clause or provision which can be interpreted as conferring upon those tribunals authority to direct a collector pendente lite, to pay a sum of money to the persons named as executors, in a paper purporting to be a last will and testament, to be appropriated as fees to counsel employed to resist a caveat interposed before the paper in controversy was admitted to probate, and eonsecpiently before letters testamentary were committed to the persons named therein as executors.” This construction of the act of 1798 has been adopted by this court. Cook v. Speare, 13 App. D. C. 446.
The provisions of the Maryland act of 1798, in respect of the matter here involved, in so far as enlarging the jurisdiction of the probate court, has not been changed. The jurisdiction of the probate court, except where specially provided by statute, is not different from the jurisdiction and power possessed by the orphans’ court. Richardson v. Daggett, 24 App. D. C. 440, 444.
The order of the court below is affirmed with costs.

Affirmed.